Order filed May 24, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00627-CV
                                    ____________

                         IN THE MATTER OF T.T.L., a Child


                       On Appeal from the County Court at Law
                                 Waller County, Texas
                           Trial Court Cause No. JV08-17


                                        ORDER

       Appellant's brief was due April 17, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits his brief, and a motion reasonably explaining why the
brief was late, to the clerk of this court on or before June 25, 2012, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM